 

Exhibit 10.4

 

Notice of Grant of Stock Appreciation Rights and
Terms and Conditions of Richard J. Thompson Appreciation Rights

 

Grantee:                Richard J. Thompson

 

Effective February 18, 2008 (the “Award Date”), you (the “Grantee”) have been
granted stock appreciation rights (the “SARs”) with respect to 250,000 shares of
Common Stock of Power-One, Inc. (the “Corporation”).  The SARs shall have a base
price of $2.38 per share (the “Base Price”).

 

The aggregate Base Price of the shares subject to the SARs is $595,000.

 

The SARs will become vested as to 100% of the total number of shares of Common
Stock subject to the SARs on February 18, 2012.  The SARs will vest earlier in
the following circumstances: (i) 50% of the shares of Common Stock subject to
the SARs shall become vested on March 1, 2010 if (A) the closing price per share
of the Corporation’s Common Stock on the principal exchange on which such stock
is traded on any 20 out of 30 consecutive trading days in the period beginning
October 1, 2009 and ending March 1, 2010 exceeds 150% of the Base Price (as
appropriately adjusted for stock splits and similar transactions) and (B) the
Corporation’s consolidated net income for the 2009 calendar year as determined
under generally accepted accounting principles (“GAAP”) equals or exceeds 5% of
the Corporation’s consolidated net sales revenue for such period determined
under GAAP; and (ii) 25% of the shares of Common Stock subject to the SARs shall
become vested on March 1, 2011 if (X) the closing price per share of the
Corporation’s Common Stock on the principal exchange on which such stock is
traded on any 20 out of 30 consecutive trading days beginning October 1, 2010
and ending March 1, 2011 exceeds 160% of the Base Price (as appropriately
adjusted for stock splits and similar transactions) and (Y) the Corporation’s
consolidated net income for the 2010 calendar year as determined under GAAP
equals or exceeds 7.5% of the Corporation’s consolidated net sales revenue for
such period determined under GAAP.  In all cases in which the Corporation’s
consolidated net income and consolidated net sales revenue is a vesting
measurement, extraordinary charges as defined in the Grantee’s Employment
Agreement with the Corporation entered into on the date hereof (as it may be
amended from time to time, the “Employment Agreement”) shall be excluded. 
Pursuant to the provisions of the Employment Agreement, a portion of the shares
of Common Stock subject to the SARs will also become vested in connection with
the Grantee’s termination of employment due to death, disability, by the
Corporation without Cause (as defined in the Employment Agreement), due to a
Substantial Breach (as defined in the Employment Agreement) by the Corporation,
or due to a non-renewal of the Employment Agreement by the Corporation.  The
Grantee is also a party to the Corporation’s Senior Executive Change in Control
Agreement, which provides for accelerated vesting of the shares of Common Stock
subject to the SARs under the circumstances provided therein.

 

The SARs will expire on the tenth anniversary of the Award Date (the “Expiration
Date”).

 

In all cases, the SARs are subject to early termination under Section 5 of the
Terms (as defined below) and Section 7.4 of the Plan (as defined below), which
provision of the Plan shall equally apply to the SARs whether or not the SARs
are settled under the Plan.  The SARs and applicable performance targets are
subject to adjustment pursuant to Section 7.1 of the Plan (which provision of
the Plan shall equally apply to the SARs whether or not the SARs are settled
under the Plan).

 

By your signature and the Corporation’s signature below, you and the Corporation
agree that the  SARs are granted under and governed by the Terms and Conditions
of Richard J. Thompson Stock Appreciation Rights (the “Terms”), which are
attached and incorporated herein by this reference.  This Notice of Grant of
Stock Appreciation Rights, together with the Terms, will be referred to as your
SAR Agreement.  The SARs have been granted to you in addition to, and not in
lieu of, any other form of compensation otherwise payable or to be paid to you. 
Capitalized terms are defined in the Plan if not defined herein or in the
Terms.  You acknowledge receipt of a copy of the Terms, the Plan and the
Prospectus for the Plan.

 

/s/  RANDALL H. HOLLIDAY

 

 

Power-One, Inc.

Date  02/18/2008

 

 

/s/  RICHARD J. THOMPSON

 

 

Richard J. Thompson

Date  02/18/2008

 

--------------------------------------------------------------------------------


 

POWER-ONE, INC.

TERMS AND CONDITIONS OF RICHARD J. THOMPSON STOCK APPRECIATION RIGHTS

 

1.                                      General.

 

These Terms and Conditions of Richard J. Thompson Stock Appreciation Rights
(these “Terms”) apply to a particular stock appreciation rights award (the
“SARs”) if incorporated by reference in the Notice of Grant of Stock
Appreciation Rights (the “Grant Notice”) corresponding to that particular
grant.  The recipient of the SARs identified in the Grant Notice is referred to
as the “Grantee.”  The per share base price of the SARs as set forth in the
Grant Notice is referred to as the “Base Price.”  The effective date of grant of
the SARs as set forth in the Grant Notice is referred to as the “Award Date.” 
The  base price and the number of shares covered by the SARs are subject to
adjustment under Section 7.1 of the Plan (which provision of the Plan shall
equally apply to the SARs whether or not the SARs are settled under the Plan).

 

Capitalized terms are defined in the Power-One, Inc. 2004 Stock Incentive Plan
(the “Plan”) if not defined herein.  The SARs have been granted to the Grantee
in addition to, and not in lieu of, any other form of compensation otherwise
payable or to be paid to the Grantee.  The Grant Notice and these Terms are
collectively referred to as the “SAR Agreement” applicable to the SAR.

 

2.                                      Vesting; Limits on Exercise.

 

The SARs shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the SARs as set forth on the Grant
Notice.  The SARs may be exercised only to the extent the SARs are vested and
exercisable.

 

·                  Cumulative Exercisability.  To the extent that the SARs are
vested and exercisable, the Grantee has the right to exercise the SARs (to the
extent not previously exercised), and such right shall continue, until the
expiration or earlier termination of the SARs.

 

·                  No Fractional SARs.  Fractional SARs shall be disregarded,
but may be cumulated.

 

·                  Minimum Exercise.  No fewer than 100 SARs (subject to
adjustment under Section 7.1 of the Plan, whether or not the SARs are settled
under the Plan) may be exercised at any one time, unless the number exercised is
the total number of SARs then exercisable.

 

3.                                      Continuance of Employment Required; No
Employment/Service Commitment.

 

                Except for any vesting in connection with the Grantee’s
termination of employment or other vesting event pursuant to the terms of the
Grantee’s Employment Agreement with the Corporation entered into on the date
hereof (as it may be amended from time to time, the “Employment Agreement”) or
the Corporation’s Senior Executive Change in Control Agreement to which the
Grantee is a party (the “CIC Agreement”), the vesting schedule applicable to the
SARs requires continued employment through each applicable vesting date as a

 

1

--------------------------------------------------------------------------------


 

condition to the vesting of the applicable installment of the SARs and the
rights and benefits under this SAR Agreement.  Employment for only a portion of
the vesting period, even if a substantial portion, will not entitle the Grantee
to any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of employment or services as provided
in Section 5 below or under the Plan (which provisions of the Plan shall equally
apply to the SARs whether or not the SARs are settled under the Plan). Service
solely as a director of the Corporation or one of its Subsidiaries shall not be
considered continued employment for purposes of this SAR Agreement.

 

                Nothing contained in this SAR Agreement or the Plan constitutes
a continued employment or service commitment by the Corporation or any of its
Subsidiaries, affects the Grantee’s status, if he or she is an employee, as an
employee at will who is subject to termination without cause, confers upon the
Grantee any right to remain employed by or in service to the Corporation or any
Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or service, or affects the
right of the Corporation or any Subsidiary to increase or decrease the Grantee’s
other compensation.  Nothing in this paragraph, however, is intended to
adversely affect any independent contractual right of the Grantee without his
consent hereto.

 

4.                                      Method of Exercise and Payment of SARs.

 

4.1          The SARs shall be exercisable by the delivery to the Secretary of
the Corporation (or such other person as the Administrator may require pursuant
to such administrative exercise procedures as the Administrator may implement
from time to time) of:

 

·                  a written notice stating the number of SARs to be exercised
or by the completion of such other administrative exercise procedures as the
Administrator may require from time to time,

 

·                  any written statements or agreements required pursuant to
Section 8.1 of the Plan (which provision of the Plan shall equally apply to the
SARs whether or not the SARs are settled under the Plan); and

 

·                  satisfaction of the tax withholding provisions of Section 8.5
of the Plan (which provision of the Plan shall equally apply to the SARs whether
or not the SARs are settled under the Plan).

 

4.2          Payment of SARs.

 

(A)          Amount.  Upon the exercise of the SARs and the attendant surrender
of an exercisable portion of the SARs, the Grantee will be entitled to receive
payment of an amount (subject to the tax withholding provisions of Section 4.1)
determined by multiplying:

 

·                  the difference (but not less than zero) obtained by
subtracting the Base Price of the SARs being exercised from the per-share fair
market value (determined in accordance with the applicable provisions of the
Plan, whether or not the

 

2

--------------------------------------------------------------------------------


 

                        SARs are settled under the Plan) of the Common Stock as
of the date of exercise (the “Exercise Date”), by

 

·                  the number of SARs being exercised.

 

(B)           Form of Payment.  The amount determined under Section 4.2(A) will
be paid to the Grantee on or as soon as administratively practicable after the
Exercise Date. If, prior to the applicable Exercise Date, the Corporation’s
stockholders approve an amendment to the limitations on individual awards
contained in Section 4.2 of the Plan such that the Corporation may issue shares
of Common Stock in respect of the SARs (the “Plan Amendment”), the amount
determined under Section 4.2(A) shall be paid by the Corporation through
delivery to the Grantee of a number of shares of Common Stock (either by
delivering one or more certificates for such shares or by entering such shares
in book entry form, as determined by the Corporation in its discretion) equal to
(i) the amount of the payment determined under Section 4.2(A), divided by
(ii) the fair market value(determined in accordance with the applicable
provisions of the Plan, whether or not the SARs are settled under the Plan) of a
share of Common Stock as of the Exercise Date.  If the Corporation’s
stockholders do not approve the Plan Amendment prior to the applicable Exercise
Date, the amount determined under Section 4.2(A) shall be paid by the
Corporation to the Grantee in cash.  The Grantee shall have no further rights
with respect to any SARs that are paid or that terminate pursuant to Section 5.

 

(C)           SARs Not Funded.  SARs payable under this SAR Agreement will be
paid from the general assets of the Corporation, and no special or separate
reserve, fund or deposit will be made to assure payment of the SARs.  Neither
this SAR Agreement nor any action taken pursuant to the provisions of this SAR
Agreement will create, or be construed to create, a trust of any kind or a
fiduciary relationship between the Corporation and the Grantee (or any other
person).  To the extent that the Grantee (or any permitted transferee) acquires
a right to receive payment pursuant to any SAR hereunder, such right will be no
greater than the right of any unsecured general creditor of the Corporation.

 

5.                                      Early Termination of SARs.

 

5.1          Expiration Date.  Subject to earlier termination as provided below
in this Section 5, the SARs will terminate on the “Expiration Date” set forth in
the Grant Notice (the “Expiration Date”).

 

5.2          Possible Termination of SARs upon Certain Corporate Events.  The
SARs are subject to termination in connection with certain corporate events as
provided in Section 7.4 of the Plan (which provision of the Plan shall equally
apply to the SARs whether or not the SARs are settled under the Plan).

 

5.3          Termination of SARs upon a Termination of Grantee’s Employment. 
Subject to earlier termination on the Expiration Date of the SARs or pursuant to
Section 5.2 above and except as provided in the Employment Agreement or the CIC
Agreement, if the Grantee ceases to be employed by the Corporation or a
Subsidiary (the date that the Grantee’s employment with

 

3

--------------------------------------------------------------------------------


 

the Corporation or a Subsidiary terminates is referred to as the Grantee’s
“Employment Termination Date”), any portion of the SARs that is not vested on
the Employment Termination Date shall terminate on the Employment Termination
Date.  If the Grantee’s employment with the Corporation or a Subsidiary is
terminated by the Corporation for Cause (as defined below), the SARs (whether
vested or not) shall terminate on the Employment Termination Date.

 

5.4          Termination of SARs upon a Termination of Grantee’s Employment and
Services.  Subject to earlier termination on the Expiration Date of the SARs or
pursuant to Sections 5.2 and 5.3 above, if the Grantee both ceases to be
employed by the Corporation or a Subsidiary and ceases to provide services to
the Corporation or a Subsidiary as a director, the following rules shall apply
(the last day that the Grantee is either employed by or providing services to
the Corporation or a Subsidiary as a director is referred to as the Grantee’s
“Severance Date”):

 

·                  other than as expressly provided below in this Section 5.4,
(a) the Grantee will have until the date that is 3 months after his or her
Severance Date to exercise the SARs (or portion thereof) to the extent the SARs
are vested on the Severance Date or become vested as of any Severance Date that
is also an Employment Termination Date, and  (b) the SARs, to the extent
exercisable for the 3-month period following the Severance Date and not
exercised during such period, shall terminate at the close of business on the
last day of the 3-month period;

 

·                  if the Grantee’s Severance Date occurs as a result of the
Grantee’s death or Disability (as defined below), (a) the Grantee (or his
beneficiary or personal representative, as the case may be) will have until the
date that is 12 months after the Grantee’s Severance Date to exercise the SARs
to the extent the SARs are vested on the Severance Date or become vested as of
any Severance Date that is also an Employment Termination Date, and (b) the
SARs, to the extent exercisable for the 12-month period following the Severance
Date and not exercised during such period, shall terminate at the close of
business on the last day of the 12-month period;

 

“Disability” for purposes of the SARs shall have the same meaning as is
specified in the Employment Agreement. “Cause” for purposes of the SARs shall
have the same meaning as is specified in the Employment Agreement, provided that
following the occurrence of a “change in control’ as defined in the CIC
Agreement, the cause definition contained in the CIC Agreement shall apply for
purposes of the SARs.

 

In all events the SARs are subject to earlier termination on the Expiration Date
of the SARs or as contemplated by Section 5.2.  The Administrator shall be the
sole judge of whether the Grantee continues to render employment or services for
purposes of this SAR Agreement.

 

6.                                      Non-Transferability.

 

The SARs and any other rights of the Grantee under this SAR Agreement or the
Plan (to the extent the SARs are settled under the Plan) are nontransferable and
exercisable only by the Grantee, except as set forth in Section 5.7 of the Plan
(which provision of the Plan shall equally apply to the SARs whether or not the
SARs are settled under the Plan).

 

4

--------------------------------------------------------------------------------


 

7.                                      Notices.

 

Any notice to be given under the terms of this SAR Agreement shall be in writing
and addressed to the Corporation at its principal office to the attention of the
Secretary, and to the Grantee at the address last reflected on the Corporation’s
payroll records, or at such other address as either party may hereafter
designate in writing to the other.  Any such notice shall be delivered in person
or shall be enclosed in a properly sealed envelope addressed as aforesaid,
registered or certified, and deposited (postage and registry or certification
fee prepaid) in a post office or branch post office regularly maintained by the
United States Government.  Any such notice shall be given only when received,
but if the Grantee is no longer employed by the Corporation or a Subsidiary,
shall be deemed to have been duly given five business days after the date mailed
in accordance with the foregoing provisions of this Section 7.

 

8.                                      Plan.

 

Whether or not the SARs are settled under the Plan, the Grantee agrees to be
bound by the terms of the Plan and this SAR Agreement.  The Grantee acknowledges
having read and understanding the Plan, the Prospectus for the Plan, and this
SAR Agreement.  Unless otherwise expressly provided in other sections of this
SAR Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Administrator do not and shall not be deemed to create any rights
in the Grantee unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.  Notwithstanding the foregoing or any other provision of this SAR
Agreement, Section 7.7 of the Plan shall not be applicable to the SARs.

 

9.                                      Entire Agreement.

 

This SAR Agreement, the Plan, the Employment Agreement and the CIC Agreement
together constitute the entire agreement and supersede all prior understandings
and agreements, written or oral, of the parties hereto with respect to the
subject matter hereof.  The Plan and this SAR Agreement may be amended only in
the manner provided for pursuant to Section 8.6 of the Plan (which provision of
the Plan shall equally apply to the SARs whether or not the SARs are settled
under the Plan).  Such amendment must be in writing and signed by the
Corporation.  The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Grantee hereunder, but no such waiver shall operate as or be
construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.

 

10.                               Governing Law.

 

This SAR Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.

 

11.                               Effect of this Agreement.

 

Subject to the Corporation’s right to terminate the SAR in the manner provided
for pursuant to Section 7.4 of the Plan (which provision of the Plan shall
equally apply to the SARs

 

5

--------------------------------------------------------------------------------


 

whether or not the SARs are settled under the Plan), this SAR Agreement shall be
assumed by, be binding upon and inure to the benefit of any successor or
successors to the Corporation.

 

12.                               Counterparts.

 

This SAR Agreement may be executed simultaneously in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

13.                               Section Headings.

 

The section headings of this SAR Agreement are for convenience of reference only
and shall not be deemed to alter or affect any provision hereof.

 

6

--------------------------------------------------------------------------------